Order filed, September 26, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00740-CV
                                    ____________

            E.I. DU PONT DE NEMOURS AND COMPANY, Appellant

                                             V.

               ROBERT EARL ROYE AND DIANE ROYE, Appellee


                       On Appeal from the 165th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2009-80504


                                          ORDER

       The reporter’s record in this case was due September 17, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Carol Castillo, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM